Citation Nr: 1608423	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-44 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a Travel Board hearing conducted at the RO.  A transcript is of record.  

The Board remanded the appealed issues in March 2012 and again in October 2014 for additional development.  They now return to the Board for further view.  While the Board in October 2014 also remanded the claim for service connection for allergic/vasomotor rhinitis, that claim was decided in the Veteran's favor by a January 2015 Appeals Management Center (AMC) decision.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Veteran's claims on appeal must again be delayed for development.  This is due to no fault of the Veteran.  Rather, VA examiners have not provided adequate or correct opinions addressing medical questions posed by the Board's October 2014 remand, and the appealed claims cannot now be resolved absent correct opinions.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA caselaw requires substantial compliance with the terms of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Left and Right Shoulder Disabilities

The Veteran's medical history reflects left and right shoulder disabilities with histories of recurrent dislocations of the shoulders in the 1990s, and two pre-service surgeries to the right shoulder with the last performed in 1999.  The Veteran reported having no difficulty with the right shoulder following that surgery up until service in 2004.  

The Veteran has provided a service history of duties lifting and loading 100-pound rounds in a field artillery mechanized unit.  He reported that this work, together with required push-ups and pull-ups in service, resulted in continuous pain in the shoulders which persisted after service.  He reported that the left shoulder grew progressively worse, and that a Dr. S in 2013 reviewed x-rays and past MRIs and found two labral tears and a fluid leak in the left shoulder causing a cyst that was flaring a nerve.  Dr. S. operated on the left shoulder in 2013, resulting in substantial relief of pain symptoms.  At his December 2014 examination, the Veteran reported no limitations currently associated with the right shoulder, but some difficulty with heavy lifting and overhead activities with the left shoulder.  

Pursuant to the Board's October 2014 remand instructions, the December 2014 examiner was asked to provide opinions whether there was clear and unmistakable evidence both that each shoulder disability existed prior to service and was not aggravated (permanently increased in severity beyond its natural course) during service, pursuant to 38 U.S.C.A. § 1111 (West 2014), as applicable to claims addressing pre-existing conditions and questions of in-service aggravation.  Unfortunately, the examiner did not provide the required opinions, instead conflating this aggravation-of-pre-service-disability standard with the "at least as likely as not" standard applicable to claims for service-connected where there was no pre-service disability.

For the left shoulder, the examiner stated,

It is less likely as not that the presservice left shoulder instability was aggravated beyond natural progression by service because of the clear and unmistakable evidence that patients with hypermobility syndromes such as this veteran's left shoulder condition typically experience poor outcomes following surgery, and recurrent dislocation is a recognized etiology of premature glenohumeral osteoarthritis, such as this veteran's.

For the right shoulder, the examiner did not even approach the 38 U.S.C.A. § 1111 standard, merely opining, "The preponderance of medical evidence does not support aggravation of this condition by service, or otherwise." 

Accordingly, remand is required for either an addendum addressing the correct standard or a new examination by an examiner who can provide opinions addressing this standard, supported by adequate rationale. 

Sinusitis

The Veteran was afforded a VA examination in December 2014 addressing claimed sinusitis and allergic/vasomotor rhinitis.  The examiner found that the Veteran's rhinitis was at least as likely as not related to service based on documented treatment begun in service.  (On this basis the AMC granted service connection for vasomotor rhinitis).  The examiner did not find current sinusitis upon examination or upon review of x-rays of record, and thereby concluded that past diagnosed sinusitis had resolved without residuals, and a diagnosis of acute or chronic sinusitis or residuals thereof could not be assigned, based on insufficient evidence.  

However, the Veteran provided a history of sinusitis issues with a significant condition developing in service in 2003 or 2004, growing significantly worse upon deployment to Iraq in 2005.  During the service interval sinus infections were treated with antibiotics and other medicines.  He reported a history of continuing to take sinus medication following service, with currently prescribed daily Flonase.  The Veteran reported that he was doing well on current medication.  

The record of service and post-service treatment reflects that the Veteran has been diagnosed and treated for sinusitis in service and post service, with treatment appearing to continue up to the present.  Thus, the Veteran may have recurrent sinusitis which was merely controlled and asymptomatic at the time of VA examination.  Disease under daily medication for control does not imply absence of disease.  The Board believes that a new examination is warranted by a different examiner, to address whether a diagnosis of recurrent sinusitis may be assigned, notwithstanding current control under ongoing medication.  If feasible, the examination should be conducted during an interval of flare-up or during an interval of active disease.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran and his authorized representative opportunity to submit additional evidence or argument in furtherance of the appealed claims.  

2. With appropriate assistance and authorization, obtain any additional pertinent treatment records, inclusive of records of treatment for sinusitis as the Veteran reported at his December 2014 VA examination.  

3. Request from the VA examiner who conducted examinations of the Veteran's shoulders in December 2014 news opinion addressing the appropriate standards for aggravation of pre-service disability.  

Based on review of the record including the Veteran's competent lay statements, for each shoulder disability the examiner must opine whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's pre-existing disability was not aggravated by service (not increased in severity by service beyond the natural course of the disability).  For each shoulder disability, if the examiner concludes that events or activities or injuries in service to some degree contributed to progression of the Veteran's preservice disability, then the examiner must so state.  The examiner must provide a complete rationale (explanation) for each opinion expressed, and specifically address lay statement evidence.

The examiner is to be advised that the opinions provided in December 2014 did not address the above standard, instead addressing whether it was "at least as likely as not" that the claimed disability was causally linked to service, which was not the question that needed to be answered, pursuant to 38 U.S.C.A. § 1111 (West 2014).  

4. If the December 2014 examiner does not provide the requested opinions with adequate supporting rationale, then the Veteran must be afforded a new VA examination addressing these questions, pursuant to 38 U.S.C.A. § 1111.  

5. Provide the Veteran with a new examination to determine the nature and etiology of any sinusitis present during the pendency of the Veteran's claim, from October 2007 to the present, to include any chronic or recurrent sinusitis or sinusitis which was manifested by a symptomatic interval during this claim interval.  This examination should be conducted by an examiner other than the one who examined the Veteran for sinusitis in December 2014.  To the extent feasible, coordinate with the Veteran to schedule the examination during an interval of active sinus symptoms, or during active disease as determined by treating medical staff.  The record must be provided and reviewed by the examiner prior to the examination.  All necessary tests or studies should be accomplished.  

Thereafter, based on a review of the record including the Veteran's competent lay statements, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis developed in service or is otherwise causally related to service.  The examiner must provide a complete rationale (explanation) for the opinion, and specifically address lay statement evidence.  

6. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Inform him that failure to report for a scheduled VA examination without good cause may result in denial of the claim, pursuant to 38 C.F.R. §§ 3.158, 3.655 (2015).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7. Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and afford them an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




